Supreme Court of Florida
                             ____________

                            No. SC19-2116
                             ____________


ADVISORY OPINION TO THE ATTORNEY GENERAL RE: ADULT
                 USE OF MARIJUANA.

                          April 22, 2021
                       CORRECTED OPINION

PER CURIAM.

     The Attorney General of Florida has requested this Court’s

opinion concerning the validity of an initiative petition circulated

pursuant to article XI, section 3 of the Florida Constitution. We

have jurisdiction. See art. IV, § 10, art. V, § 3(b)(10), Fla. Const. As

explained below, we strike the proposed amendment on the ground

that the ballot summary is affirmatively misleading.

                           BACKGROUND

     On December 19, 2019, the Attorney General petitioned this

Court for an advisory opinion regarding the validity of an initiative

petition sponsored by Make it Legal Florida (the Sponsor) and titled
“Adult Use of Marijuana.” The Attorney General asks whether the

proposed amendment complies with the single-subject requirement

of article XI, section 3 of the Florida Constitution, and whether the

ballot title and summary comply with the clarity requirements of

section 101.161(1), Florida Statutes (2020). After we directed

interested proponents and opponents to file briefs, the Attorney

General submitted a brief opposing the initiative petition. Opposing

briefs were also submitted by: (1) the Florida Senate; (2) the Florida

House of Representatives; (3) the Drug Free America Foundation,

the Florida Coalition Alliance, National Families in Action, and

Smart Approaches to Marijuana; and (4) the Florida Chamber of

Commerce, Floridians Against Recreational Marijuana, Save Our

Society from Drugs, and the National Drug-Free Workplace Alliance.

The Sponsor filed the lone brief in support of the initiative petition.

Oral argument was held on May 6, 2020.

                 Text of the Proposed Amendment

     The proposed amendment would add the following new section

33 to article X of the Florida Constitution:

     Section 33. Adult Use of Marijuana.
     (a) Definitions. As pertaining to this section
     (1) “Adult” means a person 21 years of age or older.


                                  -2-
(2) “Department” means the Florida Department of
Health or its successor agency.
(3) “Marijuana” shall have the same meaning as defined
in Article X, Section 29.
(4) “Marijuana accessories” means any equipment,
products, or materials of any kind which are for
ingesting, inhaling, topically applying, or otherwise
introducing marijuana into the human body.
(5) “Medical Marijuana Treatment Center” shall have the
same meaning as defined in Article X, Section 29, except
a licensed Medical Marijuana Treatment Center is
permitted to sell, distribute, or dispense marijuana to a
person 21 years of age or older for personal use for any
reason in compliance with this section.
(6) “Public place” means any public street, sidewalk,
park, beach, or other public commons.
(b) Public policy.
(1) An adult is permitted to possess, use, display,
purchase, or transport marijuana or marijuana
accessories for personal use for any reason in compliance
with this section and Department regulations and is not
subject to criminal or civil liability or sanctions under
Florida law.
(2) A Medical Marijuana Treatment Center is permitted
to sell, distribute or dispense marijuana or marijuana
accessories to an adult for personal use for any reason in
compliance with this section and Department regulations
and is not subject to criminal or civil liability or sanctions
under Florida law.
(c) Restrictions.
(1) An adult may possess, display, purchase, or
transport up to two and a half ounces of marijuana for
personal use for any reason.
(2) A Medical Marijuana Treatment Center that sells,
distributes, or dispenses marijuana or marijuana
accessories to an adult shall ensure any marijuana or
marijuana accessories are clearly labeled and in
childproof packaging.



                            -3-
    (3) Marijuana or marijuana accessories shall not be
    advertised or marketed to target persons under the age of
    21.
    (4) Marijuana authorized by this section may not be
    used in any public place.
    (5) The limitations set forth in Article X, Section 29(c)(4),
    (5), (6), and (8) shall apply to personal use of marijuana
    authorized by this section.
    (d) Authority.
    (1) The Department shall issue reasonable regulations
    necessary for the implementation and enforcement of this
    section.
    (2) Nothing in this section shall limit the legislature from
    enacting laws consistent with this section.
    (e) Severability. The provisions of this section are
    severable and if any clause, sentence, paragraph, or
    section of this measure, or an application thereof, is
    adjudged invalid by a court of competent jurisdiction,
    other provisions shall continue to be in effect to the
    fullest extent possible.

                    Ballot Title and Summary

    The ballot title for the proposed amendment is: “Adult Use of

Marijuana.” The ballot summary states:

    Permits adults 21 years or older to possess, use,
    purchase, display, and transport up to 2.5 ounces of
    marijuana and marijuana accessories for personal use
    for any reason. Permits Medical Marijuana Treatment
    Centers to sell, distribute, or dispense marijuana and
    marijuana accessories if clearly labeled and in childproof
    packaging to adults. Prohibits advertising or marketing
    targeted to persons under 21. Prohibits marijuana use in
    defined public places. Maintains limitations on
    marijuana use in defined circumstances.




                                -4-
                              ANALYSIS

                         Standard of Review

     In reviewing the validity of an initiative petition, “[t]his Court

has traditionally applied a deferential standard of review.” Advisory

Op. to Att’y Gen. re Use of Marijuana for Certain Med. Conditions,

132 So. 3d 786, 794 (Fla. 2014) (Medical Marijuana I). Prior to the

enactment of chapter 2020-15, Laws of Florida, this Court

repeatedly recognized that our inquiry is limited “to two issues: (1)

whether the amendment itself satisfies the single-subject

requirement of article XI, section 3, Florida Constitution; and (2)

whether the ballot title and summary satisfy the clarity

requirements of section 101.161, Florida Statutes.” Advisory Op. to

Att’y Gen. re Water & Land Conservation--Dedicates Funds to Acquire

& Restore Fla. Conservation & Recreation Lands, 123 So. 3d 47, 50

(Fla. 2013). “In order for the Court to invalidate a proposed

amendment, the record must show that the proposal is clearly and

conclusively defective on either ground.” Advisory Op. to Att’y Gen.

re Amendment to Bar Gov’t from Treating People Differently Based on

Race in Pub. Educ., 778 So. 2d 888, 891 (Fla. 2000).




                                  -5-
     We conclude that the initiative petition is “clearly and

conclusively defective,” id., on the ground that the ballot summary

fails to comply with section 101.161. 1

                          Section 101.161

     Section 101.161(1), Florida Statutes (2020), provides that

“[t]he ballot summary of the amendment or other public measure

shall be an explanatory statement, not exceeding 75 words in

length, of the chief purpose of the measure.” The statute further

requires that the ballot title “consist of a caption, not exceeding 15

words in length, by which the measure is commonly referred to or

spoken of.” The purpose of these statutory requirements is “to

ensure that the ballot summary and title ‘provide fair notice of the

content of the proposed amendment’ to voters so that they ‘will not

be misled as to [the proposed amendment’s] purpose, and can cast




     1. Because of our invalidation of the initiative on this ground,
we need not address arguments presented concerning the scope
and application of chapter 2020-15, Laws of Florida, which among
other things amends existing statutes to (1) heighten the signature
requirements before an initiative petition is eligible for this Court’s
review, and (2) expand the scope of this Court’s review to include
whether an initiative petition is facially invalid under the United
States Constitution. Ch. 2020-15, §§ 1-2, Laws of Fla.


                                 -6-
an intelligent and informed ballot.’ ” Advisory Op. to Att’y Gen. re

Voter Control of Gambling, 215 So. 3d 1209, 1215 (Fla. 2017)

(alteration in original) (quoting Advisory Op. to Att’y Gen. re Right of

Citizens to Choose Health Care Providers, 705 So. 2d 563, 566 (Fla.

1998)).

     In determining whether a ballot title and summary comply

with section 101.161, this Court “consider[s] two questions: (1)

whether the ballot title and summary, in clear and unambiguous

language, fairly inform the voters of the chief purpose of the

amendment; and (2) whether the language of the ballot title and

summary, as written, will be affirmatively misleading to voters.”

Medical Marijuana I, 132 So. 3d at 797. “[A]n accurate, objective,

and neutral summary of the proposed amendment is the sine qua

non of the citizen-driven process of amending our constitution.”

Advisory Op. to Att’y Gen. re Indep. Nonpartisan Comm’n to

Apportion Legislative & Cong. Districts Which Replaces

Apportionment by Legislature, 926 So. 2d 1218, 1227 (Fla. 2006)

(quoting Advisory Op. to Att’y Gen. re Additional Homestead Tax

Exemption, 880 So. 2d 646, 653-54 (Fla. 2004)).




                                  -7-
     Here, the opponents of the proposed amendment offer various

arguments for why the ballot summary is defective. Their primary

argument—the only one we address—focuses on the first clause of

the summary: “Permits adults 21 years or older to possess, use,

purchase, display, and transport up to 2.5 ounces of marijuana and

marijuana accessories for personal use for any reason.” They note

that the proposed amendment itself states that it would only

remove criminal and civil liability for the identified conduct “under

Florida law.” They thus argue that the summary’s unqualified use

of the word “[p]ermits” affirmatively misleads voters into believing

that the recreational use of marijuana in Florida will be free of any

repercussions, criminal or otherwise. We agree.

                      “Permits” Marijuana Use

     There is no dispute here that the activities contemplated by

the proposed amendment are criminal offenses under federal law.

See 21 U.S.C. §§ 801-904 (the federal Controlled Substances Act).

There is also no dispute that the proposed amendment states that

the contemplated activities will only be free of “criminal or civil

liability or sanctions under Florida law.” And there is further no

dispute that the ballot summary unqualifiedly informs voters that


                                  -8-
the amendment “[p]ermits” the contemplated activities. Although

this Court once stated that it has “never required that a ballot

summary inform voters as to the current state of federal law and

the impact of a proposed state constitutional amendment on federal

statutory law as it exists at this moment in time,” Medical

Marijuana I, 132 So. 3d at 808, we have certainly never concluded—

or suggested—that a summary may affirmatively “mislead voters

regarding the interplay between the proposed amendment and

federal law,” id. The summary here does precisely that.

     The summary’s unqualified use of the word “[p]ermits”

strongly suggests that the conduct to be authorized by the

amendment will be free of any criminal or civil penalty in Florida.

See The American Heritage Dictionary 1315 (5th ed. 2011) (defining

the verb “permit” as “[t]o grant consent or leave to (someone);

authorize”; and as “[t]o allow the doing of (something); consent to”).

The proposed amendment, on the other hand, explains that the

conduct will only be free of criminal or civil liability “under Florida

law.” The proposed amendment includes that language, of course,

because a recreational marijuana user or distributor will remain

exposed to potential prosecution under federal law—no small


                                  -9-
matter. A constitutional amendment cannot unequivocally “permit”

or authorize conduct that is criminalized under federal law. And a

ballot summary suggesting otherwise is affirmatively misleading.

     To put our decision into context, we review the two previous

times marijuana-related initiative petitions came before this Court.

Both times this Court approved the proposed amendment for

placement on the ballot, the first time by way of a 4-3 decision and

the second time unanimously. Here, the Sponsor—for whatever

reason—took a far more problematic approach to the ballot

summary than did the sponsors in the two earlier cases.

     In Medical Marijuana I, this Court reviewed the validity of an

initiative petition that sought to allow the use of medical marijuana

for patients with certain medical conditions. 132 So. 3d at 791.

The text of the proposed amendment stated that “[t]he medical use

of marijuana . . . is not subject to criminal or civil liability or

sanctions under Florida law except as provided in this section.” Id.

It further provided that “[n]othing in this law section [sic] requires

the violation of federal law or purports to give immunity under

federal law.” Id. at 793. The ballot summary then explained that

the amendment “[a]llow[ed] the medical use of marijuana for


                                  - 10 -
individuals with debilitating diseases” but “[a]pplie[d] only to Florida

law.” Id. at 794. The ballot summary additionally disclosed that

the amendment “[did] not authorize violations of federal law.” Id.

Opponents of the initiative petition argued in relevant part that the

ballot summary was defective for “mislead[ing] voters regarding the

interplay between the proposed amendment and federal law.” Id. at

808. And they argued “that the ballot summary should include

language informing the voters that marijuana possession and use is

currently prohibited under federal law.” Id. This Court’s majority

disagreed. Id. In rejecting the opponents’ arguments—as well as

arguments advanced by two of the three dissenting justices that the

summary affirmatively misled the voters regarding federal law—the

majority concluded that “the statements in the ballot summary

[were] substantially similar in meaning to the proposed

amendment’s text” and that the opponents were improperly

“asserting that the ballot summary should include language that

[was] not in the proposed amendment itself.” Id. The majority also

noted that this Court had “never required that a ballot summary

inform voters as to the current state of federal law and the impact of

a proposed state constitutional amendment on federal statutory law


                                 - 11 -
as it exists at this moment in time,” id., while concluding that “the

ballot summary’s discussion of federal law [was] not ‘so misleading

as to clearly and conclusively violate section 101.161,’ ” id. (quoting

Advisory Op. to Att’y Gen. re Standards for Establishing Legislative

District Boundaries, 2 So. 3d 175, 187 (Fla. 2009)).

     The proposed amendment in Medical Marijuana I was

ultimately not adopted by the voters. The following year, a similar

initiative petition qualified for this Court’s review. See Advisory Op.

to Att’y Gen. re Use of Marijuana for Debilitating Med. Conditions,

181 So. 3d 471 (Fla. 2015) (Medical Marijuana II). There, the text of

the proposed amendment provided—as in Medical Marijuana I—that

the medical use of marijuana under certain circumstances would

“not [be] subject to criminal or civil liability or sanctions under

Florida law.” Id. at 473. It further provided—as in Medical

Marijuana I—that “[n]othing in this section requires the violation of

federal law or purports to give immunity under federal law.” Id. at

475. The ballot summary then provided—as in Medical Marijuana

I—that the amendment “[a]pplie[d] only to Florida law.” Id. at 476.

But the ballot summary further provided—in clearer language than

in Medical Marijuana I—that the amendment “[did] not immunize


                                 - 12 -
violations of federal law.” Id. This Court unanimously approved the

initiative petition for placement on the ballot, id. at 479, concluding

that among other things “the ballot title and summary fairly

inform[ed] voters of the purpose of the proposed amendment—the

state authorization of medical marijuana for patients with

debilitating medical conditions,” id. at 478. The amendment was

ultimately approved by the voters and added article X, section 29 to

the Florida Constitution.

     Here, instead of following the roadmap this Court

unanimously approved in Medical Marijuana II, the Sponsor chose a

path that diverges even from the majority’s reasoning in Medical

Marijuana I. That is, although the text of the proposed amendment

states it would only remove criminal and civil sanctions for the

identified conduct “under Florida law,” the ballot summary omits

this limiting language and affirmatively misleads voters by

suggesting that the identified conduct will be “[p]ermit[ted]” without

qualification. This we cannot approve.2



     2. The dissenting opinion discusses reliance interests and yet
does not address our discussion of Medical Marijuana I and Medical
Marijuana II. Again, in both cases, the sponsor handled a nearly
identical issue as presented here by unsurprisingly addressing that

                                 - 13 -
     The Sponsor offers various reasons why we should reject

striking the proposed amendment on this ground. We are not

persuaded by any of these arguments. Indeed, the arguments

largely sidestep the relevant issue.

     First, the Sponsor relies on Advisory Opinion to Attorney

General—Limited Political Terms in Certain Elective Offices, 592 So.

2d 225 (Fla. 1991). There, we reviewed an initiative petition that

purported to impose term limits on certain elective offices, including

federal legislators from Florida. Id. at 226. Opponents of the

measure argued “that the limitation on the terms of federal

legislators violate[d] the Supremacy Clause of the United States

Constitution.” Id. at 227 n.2. This Court declined to consider that

constitutional challenge, reasoning that its review of the initiative

petition was “limited . . . to addressing whether the proposed



important issue both in the proposed amendment itself and in the
ballot summary. And both times this Court approved the petition.
Given this “precedent,” dissenting op. at 27, we submit that it is the
dissenting opinion’s atmospheric-science analogy—and not our
decision here—that is unsound. That is, rather than analogizing
this case to a professor failing a student who followed “the test
instructions,” dissenting op. at 22, the better analogy would be to a
professor failing a student who chose an incorrect answer after
twice being shown the correct answer.


                                 - 14 -
amendment and ballot title and summary compl[ied] with article XI,

section 3, Florida Constitution and section 101.161, Florida

Statutes.” Id. at 227. Because those constitutional and statutory

requirements had been satisfied, this Court approved the proposed

amendment for placement on the ballot. Id. at 229.

     The Sponsor argues that Limited Political Terms makes clear

“that a conflict between current federal law and a proposed

amendment is not justiciable” in the context of this Court’s review

of an initiative petition. According to the Sponsor, “the ballot

summary’s silence regarding federal law is therefore irrelevant.”

But that reasoning is lacking. The issue here, of course, is not

whether the proposed amendment is unconstitutional as

inconsistent with federal law. Rather, the issue is whether the

ballot summary affirmatively misrepresents that inconsistency. It

does. Limited Political Terms has no relevance here.

     The Sponsor next looks to the majority’s statement in Medical

Marijuana I that this Court had “never required that a ballot

summary inform voters as to the current state of federal law and

the impact of a proposed state constitutional amendment on federal

statutory law as it exists at this moment in time.” Medical


                                - 15 -
Marijuana I, 132 So. 3d at 808. The Sponsor opines that even the

dissenting justices in that case agreed there was no such

requirement and that the issue dividing the Court was the perceived

accuracy of the summary’s representation of the amendment’s

relationship to federal law. The Sponsor contends that because the

summary here is silent as to the amendment’s effect on federal law,

there is no possibility voters could be left with the mistaken belief

that the amendment is consistent with federal law. According to

the Sponsor, the opponents’ arguments amount to nothing more

than incorrect assertions that the summary is required to describe

the amendment’s relationship to federal law or include information

that is not contained within the amendment.

     The Sponsor’s reliance on Medical Marijuana I similarly misses

the point. The narrow issue is not whether the ballot summary is

defective for failing to explain that marijuana use is currently

prohibited by the Controlled Substances Act. Rather, the issue is

whether the summary’s unqualified language is affirmatively




                                 - 16 -
misleading. Again, it is. 3 Because the summary affirmatively

conceals the possibility that an individual could be prosecuted for

conduct that the amendment purports to “[p]ermit[]” or authorize,

the summary is “clearly and conclusively defective.” Race in Pub.

Educ., 778 So. 2d at 891. Moreover, the opponents here are not

arguing that “the ballot summary should include language that is

not in the proposed amendment itself.” Medical Marijuana I, 132

So. 3d at 808. Quite the opposite. Here, the ballot summary omits

important language that is found “in the proposed amendment

itself.” Id. And the ballot summary does so even though—not

surprisingly—similarly important language was included in the

ballot summaries in both previous medical marijuana cases. See

Medical Marijuana II, 181 So. 3d at 476 (ballot summary stated that

the amendment “[a]pplie[d] only to Florida law” and “[did] not

immunize violations of federal law”); Medical Marijuana I, 132 So. 3d

at 794 (ballot summary stated that the amendment “[a]pplie[d] only

to Florida law” and “[did] not authorize violations of federal law”).



     3. The dissenting opinion similarly misses the point by
wrongly asserting that we “condemn[] . . . this summary for not
explaining federal law.” Dissenting op. at 34.


                                 - 17 -
     The Sponsor next reasons that because “[t]his Court

presumes . . . the average voter has a certain amount of common

understanding and knowledge,” Fla. Educ. Ass’n v. Fla. Dep’t of

State, 48 So. 3d 694, 701 (Fla. 2010), there is no need for the ballot

summary to state that the amendment affects only Florida law. The

Sponsor continues that it is an elementary principle of civics that

federal law cannot be changed through a state constitution. We

reject this line of reasoning. The taint of an affirmatively misleading

statement in a ballot summary is not removed simply because some

voters will wisely question the accuracy of the statement. The point

is that a summary should not contain language that is affirmatively

misleading and creates a risk that voters will be confused.

     The Sponsor lastly argues that it is unnecessary to inform

voters that the amendment would only apply to Florida law because

“[t]his will be the third petition initiative in six years to address the

possession and use of marijuana” in Florida. The Sponsor thus

contends that voters should be presumed to be knowledgeable

about prohibitions on marijuana, “especially when they have voted

on similar amendments in two out of the last three elections cycles.”

But even assuming this is a proper consideration in our review, the


                                  - 18 -
Sponsor’s logic is self-defeating. Among other things, the Sponsor

overlooks that the ballot summaries in the two previous cases each

made voters aware of the inconsistency between Florida law and

federal law. See Medical Marijuana II, 181 So. 3d at 476; Medical

Marijuana I, 132 So. 3d at 794. The fact that the summary here

now makes no mention of that inconsistency could easily suggest to

voters—misleadingly, to be sure—that there have been intervening

changes to federal law since Medical Marijuana II. The Sponsor’s

argument is without merit.

                             CONCLUSION

     We conclude that the language in the ballot summary

indicating that the proposed amendment unqualifiedly “[p]ermits”

the use (and distribution) of recreational marijuana is affirmatively

misleading. Because the proposed amendment fails to comply with

section 101.161(1), Florida Statutes, we strike the proposed

amendment.

     It is so ordered.

CANADY, C.J., and POLSTON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents.
LAWSON, J., dissents with an opinion.



                                - 19 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LAWSON, J., dissenting.

     The majority views the ballot summary for this proposed

constitutional amendment as misleading even though it accurately

summarizes changes to the Florida Constitution that would result

upon passage of the amendment. They assert that the summary

misleads when it states that the amendment would generally

“permit” the adult use of marijuana—which is accurate and not

misleading as to the change in Florida law that would be brought

about by passage of the amendment, but which would be

misleading to any voter who thought that his or her vote could

change federal statutory law or, more specifically, 21 U.S.C. §§ 801-

904 (the federal Controlled Substances Act) “[pursuant to which]

the activities contemplated by the proposed amendment are

[currently] criminal offenses under federal law.” Majority op. at 8.

Because the majority’s reasoning and conclusion are logically

irreconcilable with this Court’s precedent, I respectfully dissent. I

would follow our precedent and approve the proposed amendment

for placement on the ballot.



                                - 20 -
                   I.   Summary of Core Analysis

       Our precedent correctly states that a ballot summary must

simply and accurately summarize the change in Florida law that

would occur if a proposed amendment is adopted. This implies—

and we have expressly held—that the summary need not address

secondary issues or ramifications, including federal law. See

Advisory Opinion to Atty. Gen. re Use of Marijuana for Certain Med.

Conditions (Medical Marijuana I), 132 So. 3d 786, 808 (Fla. 2014)

(“This Court has . . . never required that a ballot summary inform

voters as to the current state of federal law [or] the impact of a

proposed state constitutional amendment on federal statutory law .

. . .”).

       The fallacy in the majority’s conclusion that this summary

misleads as to federal law when accurately explaining the Florida

law change proposed in the amendment is most easily illustrated by

analogy. If, for example, you and I were instructed on a one-

question final exam to summarize the predominant compounds

present in the earth’s atmosphere and answered that the earth’s

atmosphere is predominantly comprised of nitrogen (approximately

78%) and oxygen (approximately 21%), our summary should be


                                 - 21 -
viewed as correct because the rest of the gases combined account

for only about 1% of the earth’s atmosphere. UCAR Center for

Science Education, https://scied.ucar.edu/shortcontent/earths-

atmosphere (last visited Apr. 15, 2021). We would be quite upset,

and rightfully so, if we were told by our professor that we had failed

the exam because our answer was misleading in that it did not

explain that the sun’s atmosphere is different. 4 Our justifiable

confusion would be even more profound if the test instructions had

plainly stated that our summary need not list predominant

compounds in the sun’s atmosphere and need not explain

differences between the earth’s atmosphere and the sun’s.

     There is no logical difference between my hypothetical

professor’s illogical explanation for an unjustifiable failing grade

and the majority’s explanation for “strik[ing] the proposed

amendment on the ground that the ballot summary is affirmatively

misleading.” Majority op. at 1.




     4. Our sun’s atmosphere is predominantly comprised of
hydrogen (75%) and helium (24%). Katharina Lodders, Solar
System Abundances and Condensation Temperatures of the
Elements, 591 The Astrophysical J. 1220, 1220 (2003) (rounded
number to the second significant figure).

                                  - 22 -
                      II.   Governing Precedent

     A. The Right of Self-Governance and Expectation of Non-
        Ignorance

     Florida citizens have the right “to formulate ‘their own organic

law.’ ” Medical Marijuana I, 132 So. 3d 786, 794 (quoting Advisory

Op. to Att’y Gen. re Right to Treatment & Rehab. for Non-Violent Drug

Offenses, 818 So. 2d 491, 494 (Fla. 2002)). To avoid undue

interference with this right, we have “traditionally applied a

deferential standard of review to the validity of a citizen initiative

petition.” Id. Our restraint in this area is longstanding:

           There is no lawful reason why the electors of this
           State should not have the right to determine the
           manner in which the Constitution may be amended.
           . . . Sovereignty resides in the people and the
           electors have a right to approve or reject a proposed
           amendment to the organic law of th[e] State, limited
           only by those instances where there is an entire
           failure to comply with a plain and essential
           requirement of [the law].

Id. at 795 (second alteration in original) (quoting Advisory Op. to

Att’y Gen. re Right to Treatment & Rehab. for Non-Violent Drug

Offenses, 818 So. 2d at 494 (quoting Pope v. Gray, 104 So. 2d 841,

842 (Fla. 1958))).




                                  - 23 -
        Consistent with these principles, we take a nonpaternalistic

approach to our review, expecting voters to educate themselves

regarding the details of a proposed amendment before voting and

advising that the ballot summary need not educate voters on

collateral implications of a proposed amendment’s effects:

        Under our system of free elections, the voter must
        acquaint himself with the details of a proposed ordinance
        on a referendum together with the pros and cons thereon
        before he enters the voting booth. If he does not, it is no
        function of the ballot question to provide him with that
        needed education. What the law very simply requires is
        that the ballot give the voter fair notice of the question he
        must decide so that he may intelligently cast his vote.

Advisory Op. to Att’y Gen. re Standards for Establishing Legislative

Dist. Boundaries, 2 So. 3d 175, 185 (Fla. 2009) (quoting Right to

Treatment & Rehab. for Non-Violent Drug Offenses, 818 So. 2d at

498).

        Our review similarly presumes that voters possess a

rudimentary knowledge of their government’s structure and of the

laws governing their conduct. Fla. Educ. Ass’n v. Fla. Dep’t of State,

48 So. 3d 694, 701 (Fla. 2010) (“This Court presumes that the

average voter has a certain amount of common understanding and

knowledge.”); Am. Home Assur. Co. v. Plaza Materials Corp., 908 So.



                                   - 24 -
2d 360, 375 (Fla. 2005) (Cantero, J., concurring in part and

dissenting in part) (“All citizens are presumed to know the law.”)

(quoting Hart v. Hart, 377 So. 2d 51, 52 (Fla. 2d DCA 1979)).

      Citizens are also presumed to know what constitutes a federal

crime. See Lambert v. California, 355 U.S. 225, 228 (1957) (“The

rule that ‘ignorance of the law will not excuse’ is deep in our law . . .

.” (quoting Shevlin-Carpenter Co. v. Minnesota, 218 U.S. 57, 68

(1910))).

      Finally, it is one of the most fundamental and elementary

principles of our constitutional republic that no state law—not even

a state constitution—can override federal law. See U.S. Const., art.

VI, cl. 2.

      B. Ballot Summary

      Section 101.161(1), Florida Statutes (2019), requires that each

ballot summary 5 be written in “clear and unambiguous language”



      5. Although the title and summary “must be read together in
determining whether the ballot information properly informs the
voters,” Advisory Op. to the Att’y Gen. re All Voters Vote in Primary
Elections for State Legislature, Governor, & Cabinet, 291 So. 3d 901,
906 (Fla. 2020) (quoting Advisory Op. to Att’y Gen. re Voluntary
Univ. Pre-Kindergarten Educ., 824 So. 2d 161, 166 (Fla. 2002)), I will
focus on the summary because that is where the language is found
that the majority judges to be misleading.

                                 - 25 -
and provide “an explanatory statement, not exceeding 75 words in

length, of the chief purpose of the measure.” Id. (emphasis added).

In plain language, this statute imposes a straightforward legal

requirement that the summary unambiguously and succinctly

explain the primary legal change to the Florida Constitution that the

amendment would bring about—and thereby “provide fair notice of

the content of the proposed amendment.” All Voters Vote, 291 So.

3d at 906 (quoting Advisory Op. to Att’y Gen. re Right of Citizens to

Choose Health Care Providers, 705 So. 2d 563, 566 (Fla. 1998)).

The point here is that the statute’s directive is solely to explain the

Florida constitutional change—with no requirement that the

summary provide an explanation of secondary ramifications of the

proposed amendment. See id. (explaining that the statute does not

require an explanation of “possible ramifications” of an

amendment). Accordingly, we have “never required that a ballot

summary inform voters as to the current state of federal law [or] the

impact of a proposed state constitutional amendment on federal

statutory law.” Medical Marijuana I, 132 So. 3d at 808.

     We also properly consider “whether the language of the title

and summary, as written, misleads the public.” Fla. Educ. Ass’n v.


                                 - 26 -
Fla. Dep’t of State, 48 So. 3d 694, 701 (Fla. 2010) (quoting Fla. Dep’t

of State v. Slough, 992 So. 2d 142, 147 (Fla. 2008)). This aspect of

our review necessarily flows from the language of section

101.161(1), requiring that the ballot summary in “clear and

unambiguous” language explain the chief purpose of the proposal.

We have properly read this language as including an “accuracy”

requirement—stating that the substance of the proposal must be

“accurately represented on the ballot.” Armstrong v. Harris, 773 So.

2d 7, 12 (Fla. 2000) (emphasis omitted). Therefore, the proponents

of the measure cannot use the summary to disguise the measure

“as something else.” Askew v. Firestone, 421 So. 2d 151, 156 (Fla.

1982). Stated another way, “[a] ballot title and summary cannot

either ‘fly under false colors’ or ‘hide the ball’ as to the amendment’s

true effect.” Armstrong, 773 So. 2d at 16. In lay terms, the statute

supports an inquiry into whether the summary would inadvertently

trick the voter as to how Florida law would change if the

amendment passes. Id.

     C. Stare Decisis

     The doctrine of stare decisis requires us to follow the

precedent outlined above unless “we are convinced that [it] clearly


                                 - 27 -
conflicts with the law we are sworn to uphold.” State v. Poole, 297

So. 3d 487, 507 (Fla. 2020). Even clearly erroneous precedent

should be maintained and followed based upon citizens’ reliance on

that precedent in conducting their affairs. Id.

     Here, reliance interests are at their zenith because citizens rely

heavily (if not exclusively) on our precedent when seeking to amend

their constitution. Citizens draft the proposal knowing that it will

never make the ballot unless we judge their language to be

compliant with section 101.161(1). They then expend significant

resources to obtain the signatures necessary to trigger our review,

with no opportunity to redraft the proposal if we find it deficient.

Rather, if their original work product is deemed defective, the

citizenry must start again with a new proposal for a later election

cycle, at least two years in the future. They must then redraft a

new summary and restart the expensive signature-gathering

process. These practicalities, and the core right of self-governance

they relate to, clearly militate in favor of following the doctrine of

stare decisis in the citizen-initiative context, see Poole, 297 So. 3d

at 507 (identifying reliance as a “critical consideration” in

determining whether to adhere to precedent), and underscore why it


                                  - 28 -
is of paramount importance that we faithfully, consistently, and

impartially apply our precedent in this area, irrespective of our

personal views as to “the merits or wisdom of the proposed

amendment,” Advisory Op. to Att’y Gen. re Repeal of High Speed Rail

Amendment, 880 So. 2d 624, 625 (Fla. 2004). Our precedent

therefore appropriately dictates that we must “act with extreme

care, caution, and restraint before [we] remove[ ] a constitutional

amendment from the vote of the people,” Askew, 421 So. 2d at 156,

and also appropriately instructs that “[t]his Court has no authority

to inject itself in the process [by blocking a proposed amendment

from appearing on the ballot], unless the laws governing the process

have been clearly and conclusively violated,” Advisory Op. to Att’y

Gen. re Right to Treatment & Rehab. for Non-Violent Drug Offenses,

818 So. 2d at 494, 498-99, thereby rendering the proposal “clearly

and conclusively defective,” id at 494 (quoting Floridians Against

Casino Takeover v. Let’s Help Florida, 363 So. 2d 337, 339 (Fla.

1978)).

                            III.    Analysis

     In oral argument, the Attorney General correctly acknowledged

that the summary for this proposed constitutional amendment


                                   - 29 -
fairly informs voters of the amendment’s chief purpose—to “permit”

the adult use of marijuana, with limitations also fairly

summarized—and that the summary is not misleading with respect

to the changes in Florida law that would occur if the amendment is

adopted. The majority does not suggest otherwise. The key point is

this: the proposed amendment itself expressly states that certain

actions are “permitted,” Majority op. at 2-4 (quoting proposed

amendment), and the ballot summary says that the amendment

“[p]ermits” those actions. Majority op. at 4 (quoting ballot

summary). Given the precedent cited above, these observations

should end our analysis in favor of approving the measure for

placement on the ballot. See, e.g., Medical Marijuana I, 132 So. 3d

at 808 (approving a ballot summary that contains statements

“substantially similar in meaning to the proposed amendment’s

text”).

      Yet, in an extraordinarily rare occurrence for this Court, we

are declaring a summary to be misleading even though it accurately

describes the effect of the amendment using the same operative




                                - 30 -
language as used in the amendment itself. 6 The majority reasons

that the summary is misleading because it fails to explain that

adult use of marijuana is not permitted under federal law and that

the proposed Florida constitutional law change would not alter the

federal Controlled Substances Act—contrary to the bedrock

principle that citizens are presumed to know what constitutes a

federal crime, see Lambert, 355 U.S. at 228, and in direct violation

of the deferential, nonpaternalistic rules and presumptions that

have historically governed our decisions in this area. See, e.g.,

Standards for Establishing Legislative Dist. Boundaries, 2 So. 3d at

185 (explaining that the law does not require the ballot summary to



     6. In Detzner v. League of Women Voters of Fla., 256 So. 3d
803, 809 (Fla. 2018), we condemned another ballot measure as
misleading under similar circumstances. Writing in dissent, Chief
Justice Canady explained:

     The majority’s opinion thus repeatedly reveals that the
     summary is condemned not because it is misleading, but
     because of what the majority views as deficiencies in the
     proposed constitutional amendment itself. This is a clear
     departure from the fundamental principle of our jurisprudence
     that in determining the adequacy of a ballot summary, we do
     not review the merits of the proposed constitutional
     amendment.

Id. at 817.


                                - 31 -
provide voters with “needed education” regarding “the details of a

proposed ordinance on a referendum together with the pros and

cons thereon before [entering] the voting booth” (quoting Advisory

Op. to Att’y Gen. re Right to Treatment & Rehab. for Non-Violent Drug

Offenses, 818 So. 2d at 498)); Fla. Educ. Ass’n v. Fla. Dep’t of State,

48 So. 3d 694, 701 (Fla. 2010) (explaining that this “Court

presumes that the average voter has a certain amount of common

understanding and knowledge” regarding the structure and

operation of their legal and governmental systems); Medical

Marijuana I, 132 So. 3d at 808 (explaining that we have “never

required that a ballot summary inform voters as to the current state

of federal law [or] the impact of a proposed state constitutional

amendment on federal statutory law”).

     In Advisory Opinion to Attorney General re Protect People from

the Health Hazards of Second-Hand Smoke, 814 So. 2d 415, 419

(Fla. 2002), we rejected as “contrary to rational analysis” an

argument that voters would be misled by an accurate description of

an amendment banning smoking in “indoor workplaces.”

Opponents of the indoor workplace smoking ban amendment had

argued that the ballot summary was misleading when it stated that


                                 - 32 -
the measure would “prohibit tobacco smoking in enclosed indoor

workplaces” without “indicat[ing] that smoking would be banned in

places like restaurants, which many patrons visit for the sole

purpose of relaxing.” Id. at 418-19. We unanimously dismissed the

contention, explaining: “In our view, the argument that Florida

citizens cannot understand that a restaurant may be a workplace is

contrary to rational analysis.” Id. at 419.

     The majority’s reasoning here is similarly “contrary to rational

analysis,” id., by which I mean that it violates basic principles of

logic. This assertion obviously bears some explanation. My

challenge in giving this explanation is that although the law is

supposed to be governed by “standards of rationality” reflected in

the “basic principles of logic,” David Barker-Plummer et al.,

Language, Proof and Logic 1 (2d ed. 2011), we do not generally teach

logic and rhetoric as part of our core curriculum, even in our law

schools.

     Even without that education, however, most should be able to

recognize the “non sequitur” in the majority’s analysis. In Latin, non

sequitur means “it does not follow.” See Merriam-Webster,

https://www.merriam-webster.com/dictionary/non%20sequitur


                                 - 33 -
(last visited Apr. 15, 2021). It should be intuitively obvious to most

that the majority’s condemnation of this summary for not

explaining federal law is logically irreconcilable with (i.e., does not

logically “follow” from) our precedent stating that the summary need

only explain the Florida constitutional change being proposed. I

believe that the analogy used in the summary of my position bears

repeating.

     If you and I were asked on a one-question final exam to list the

predominant compounds in the earth’s atmosphere and answered

nitrogen and oxygen, our answer should be judged as correct

because the question only related to the earth’s atmosphere which

consists primarily of nitrogen (approximately 78%) and oxygen

(approximately 21%), with the remaining 1% comprised of various

other gases. UCAR Center for Science Education,

https://scied.ucar.edu/shortcontent/earths-atmosphere (last

visited Apr. 15, 2021). We would be quite upset, and rightfully so,

if we were told by our professor that we had failed the exam

because our answer was inaccurate or misleading in that it did not

explain that the sun’s atmosphere is very different, consisting

primarily of hydrogen (75%) and helium (24%). Katharina Lodders,


                                 - 34 -
Solar System Abundance and Condensation Temperatures of the

Elements, 591 The Astrophysical J. 1220, 1220 (2003) (rounded

number to the second significant figure). Although we would likely

be unable to discuss the problem using terms or concepts familiar

to those who have studied classical logic, we would certainly be

confounded at the irrational explanation and might even recognize

the explanation as a non sequitur. See Merriam-Webster,

https://www.merriam-webster.com/dictionary/non%20sequitur

(last visited Apr. 15, 2021) (explaining that “we now use non

sequitur for any kind of statement that seems to come out of the

blue”). Our justifiable confusion and anger would be even more

profound if the test question itself had plainly stated that our

answer need not list compounds predominant in the sun’s

atmosphere and need not explain differences between the earth’s

atmosphere and the sun’s.

     There is no logical difference between my hypothetical

professor’s illogical explanation for an unjustifiable failing grade

and the majority’s illogical conclusion that this ballot summary’s

explanation of the proposed Florida constitutional change is

misleading for failing to explain either (1) that the proposed changes


                                 - 35 -
in Florida law would not change federal law, or (2) how Florida law

would differ from the federal Controlled Substances Act (assuming

that it is not changed) if the Florida ballot measure were to pass.

The majority apparently justifies sidestepping our longstanding

precedent in this area on grounds that the sponsors were “twice . . .

shown the correct” way to address federal law differences in Medical

Marijuana I and Medical Marijuana II. Majority op. at 13-14, note 2.

Neither case comes close to holding that federal law implications

must be addressed for a summary to comply with the constitutional

and statutory standards by which we are to judge the language. To

the contrary, and as already addressed, Medical Marijuana I

expressly states the opposite: that the summary did not need to

address or disclose “the current state of federal [controlled

substances] law” when explaining the chief purpose of an

amendment that was inconsistent with federal law when drafted.

Medical Marijuana I, 132 So. 3d at 808.

     Finally, there is the practical matter of not knowing how

federal law will change in the years between the drafting of any

ballot summary and a vote on the amendment. This is especially




                                - 36 -
the case when dealing with a matter like the legalization of

marijuana in a federal political landscape that is ever-changing. 7

                          IV.   Conclusion

     Today’s decision underestimates Florida voters and adds

hurdles to the citizen-initiative process that are not supported by

the plain language of the governing law or our precedent. Because

the ballot summary in this case complies with the constitutional

and statutory requirements by which we are to judge ballot

summaries, I would apply our precedent and approve this measure

for placement on the ballot.

Original Proceeding – Advisory Opinion – Attorney General

Ashley Moody, Attorney General, Amit Agarwal, Solicitor General,
James Percival, Chief Deputy Solicitor General, and Jeffrey Paul
DeSousa, Deputy Solicitor General, Tallahassee, Florida,

     for Petitioner

Ashley Hoffman Lukis and George T. Levesque of GrayRobinson,
P.A., Tallahassee, Florida,

     for Interested Party, Make It Legal, Florida



      7. In a 2020 vote that mostly remained along party lines, the
U.S. House of Representatives passed the Marijuana Opportunity
Reinvestment and Expungement Act to decriminalize marijuana on
the federal level. H.R. 3884, 116th Cong. (as passed by House of
Representatives, Dec. 4, 2020).

                                - 37 -
Daniel W. Bell, General Counsel, and J. Michael Maida, Deputy
General Counsel, Florida House of Representatives, Tallahassee,
Florida,

     for Interested Party, Florida House of Representatives

Jeremy D. Bailie of Weber, Crabb & Wein, P.A., St. Petersburg,
Florida,

     for Interested Parties, Drug Free America Foundation, Florida
     Coalition Alliance, National Families in Action, and Smart
     Approaches to Marijuana

Jeremiah Hawkes, General Counsel, and Ashley Urban, Deputy
General Counsel, The Florida Senate, Tallahassee, Florida,

     for Interested Party, The Florida Senate, and Bill Galvano, in
     his official capacity as President of the Florida Senate

Jason Gonzalez, Daniel Nordby, Benjamin Gibson, Amber Stoner
Nunnally, and Rachel Procaccini, Tallahassee, Florida, and Julissa
Rodriguez of Shutts & Bowen LLP, Miami, Florida,

     for Interested Parties, Florida Chamber of Commerce,
     Floridians Against Recreational Marijuana, Save Our Society
     From Drugs and National Drug-Free Workplace Alliance




                               - 38 -